Citation Nr: 1515910	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to September 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014.

In May 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2014, subsequent to the most recent supplemental statement of the case, the Veteran submitted additional evidence in the form of private treatment records.  Previously, in September 2014, the Veteran's representative waived initial RO review of any evidence that they would locate and submit at a later time.  Thus, the Board will consider the evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

Sleep apnea is not related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard February 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's May 2014 remand, more recent VA treatment records were obtained.

Pursuant to the Board's May 2014 remand, the Veteran was provided a VA medical examination in July 2014.  The examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran asserts that his sleep apnea is related to his active service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service treatment records are silent for complaints or treatment for sleep apnea.  

Private treatment records dated in June 2005 from the William Beaumont Sleep Disorders Center show that the Veteran presented primary snoring, with oxygen desaturation.  His sleep efficiency was below normal limits.  

A statement dated in January 2010 from J.H. notes that he remembers the Veteran complaining about lack of sleep while in service.  A statement from G.H., dated in February 2010, notes that the Veteran complained about not getting a good night's sleep while in service.

A February 2011 VA primary care note indicates that the Veteran's sleep study results were positive for sleep apnea.  

At his February 2014 Board videoconference hearing, the Veteran reported that while in service, he wasn't able to sleep through the night, was waking up at certain times during the day and snoring "real loud" throughout the night.  He stated that J.H. and G.H witnessed his snoring and "lack of breath" while he slept.  He noted that he used a continuous positive airway pressure machine (CPAP).  He stated that he had to sometimes sleep in a separate room so that his ex-wife would not hear his snoring.  

The Veteran was afforded a VA examination in July 2014.  The Veteran reported a history of snoring and the use of a CPAP machine.  He noted that he was unable to get a refreshing sleep, reporting that he would wake up multiple times.  No continuous medication or used of breathing assistance devices were reported.  It was noted that the Veteran had been diagnosed with obstructive sleep apnea in February 2011.

Upon examination, no current findings, signs or symptoms attributable to sleep apnea were found.  The examiner opined that it was less likely than not that the claimed condition was incurred in or was caused by an in-service injury, event or illness.  The examiner indicated that she had reviewed the Veteran's claims file, to include the buddy statements, lay statements and treatment records contained in the file.  The examiner noted that the Veteran had not been treated for sleep apnea and that there was no evidence of snoring or recurrent cessations during breathing that would suggest obstructive sleep apnea while in service.  The examiner also noted that the Veteran's 2011 diagnosis of sleep apnea, which had worsened since 2005, was most likely secondary to the Veteran's weight gain.  In this respect, the examiner documented the Veteran's weigh gain of over forty pounds from 2001 in service to 2011 when the diagnosis was made.

In consideration of the evidence of record, the Board determines that the preponderance of the evidence is against the claim of service connection for sleep apnea.  The record contains no medical opinion linking the Veteran's sleep apnea disability to his active service.  The only medical opinion of record addressing the relationship between the Veteran's current condition and service is that of the July 2014 VA examiner, and such opinion is against the claim.  

In this regard, the Board finds the opinion of the VA examiner to be most probative as to whether there is a possible relationship between the Veteran's sleep apnea and his service.  The opinion was provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusion reached.  As such, this opinion is persuasive and entitled to great probative weight.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent and probative opinion to the contrary.  

To the extent that the Veteran himself believes that his sleep apnea disability is connected to an in-service incident, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of such a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, sleep apnea requires medical testing to diagnose and its cause is medically complex in nature, thereby requiring medical expertise to determine the etiology.  Accordingly, his opinion, and the statements provided by J.H. and G.H., as to the diagnosis or etiology sleep apnea are not competent medical evidence.

The statements from the Veteran and friends are competent as to attest what he experienced and what they witnessed.  The medical expert considered this theory, but did not endorse it.  Instead, the medical expert did not link the Veteran's sleep apnea to service, but to post-service onset as likely as not due to weight gain.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and service connection for sleep apnea must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


